Title: To James Madison from John Gavino, 4 January 1803
From: Gavino, John
To: Madison, James


					
						No. 110
						Sir
						Gibraltar 4th. January 1803
					
					I beg leave to referr to my last dispatch No. 109 ⅌ this Conveyance of the Constellation frigate, who put back by Contrary Wind and is still detaind here.
					I now have the honor of inclosing a Packet from Consul Eaton of Tunis, and anexing Copy of a Letter from Consul OBrion of Algeir to our Comercial Agent Mr. Cathalan of Marseilles, which being what Occurrs. I have the honor to be with respect, Sir Your most obedt. & most he. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
